

114 HR 5881 IH: Unaccompanied Alien Children Placement Transparency Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5881IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Roe of Tennessee (for himself, Mrs. Black, Mrs. Blackburn, Mr. DesJarlais, Mr. Duncan of Tennessee, Mr. Fincher, and Mr. Fleischmann) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 to
			 require the Secretary of Homeland Security to provide notice to State
			 authorities when unaccompanied alien children are placed in that State.
	
 1.Short titleThis Act may be cited as the Unaccompanied Alien Children Placement Transparency Act of 2016. 2.HHS notification of State authoritiesSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) is amended by adding at the end the following:
			
 (j)Reporting requirementIn the case of an unaccompanied alien child who is in Federal custody by reason of the child’s immigration status, the Secretary of Health and Human Services or the Secretary of Homeland Security shall provide the Governor and each appropriate agency of a State, not later than 60 days after that child is placed into the care of a custodian located in such State—
 (1)any available medical records for the child, if the child will be attending public schools in that State;
 (2)the physical address and immigration status of the custodian of the child; (3)any Federal public benefit (as such term is defined in section 411(c) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611)) that the child will receive; and
 (4)any Federal public benefit that the custodian of the child will receive that the custodian would not receive except for having custody of the child..
		